Exhibit 10.16 SEVENTH AMENDMENT TO LOAN AGREEMENT THIS SEVENTH AMENDMENT TO LOAN AGREEMENT (this “ Agreement”) dated effective as of February 12, 2014, is by and among TRANSCOASTAL CORPORATION, a Texas corporation (“Borrower ” ), the LENDERS (as hereinafter defined) and GREEN BANK, N.A., as administrative agent for the Lenders (in such capacity, “Administrative Agent ” ). WITNESSETH: WHEREAS, Borrower, the financial institutions from time to time party thereto (the “ Lenders ” ) and Administrative Agent are parties to that certain Loan Agreement dated as of May 19, 2011, as amended by First Amendment to Loan Agreement dated as of June 22, 2011, Second Amendment to Loan Agreement dated as of February 1, 2012, Third Amendment to Loan Agreement dated as of October 1, 2012, Fourth Amendment to Loan Agreement dated as of February 11, 2013, Fifth Amendment to Loan Agreement dated as of May 31, 2013, and Sixth Amendment to Loan Agreement dated as of September 27, 2013 (as so amended and as may be further amended, supplemented, restated or otherwise modified from time to time, the “ Loan Agreement ” ); WHEREAS, Borrower has requested that certain terms of the Loan Agreement be amended in the manner as hereinafter provided, and Administrative Agent and Lenders, subject to the terms and conditions contained herein, have agreed to such amendments to be effective as of the date hereof; WHEREAS, certain Events of Default have occurred as a result of (a) the failure by Borrower to maintain its ratio of EBITDAX to Interest Expense of at least 3.50 to 1.00 as of the end of the fiscal quarter ended September 30, 2013, in violation of Section 8.3 of the Loan Agreement, and (b) the failure by Borrower to maintain Green Bank, N.A. as its principal depository bank, in violation of Section 7.11 of the Loan Agreement (collectively, the “ Existing Events of Default ” ); WHEREAS, Borrower has requested that Administrative Agent and Lenders waive the Existing Events of Default, and Administrative Agent and Lenders have agreed to waive the same on terms and conditions contained herein; and WHEREAS, Borrower, Administrative Agent and the Lenders acknowledge that the terms of this Agreement constitute an amendment and modification, and not a novation or extinguishment, of the Notes and the Loan Agreement. NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of the conditions set forth herein, the parties hereby agree as follows: 1.
